May 1828.Upon the quashiDg of an attachment, for not obeying' an award, the attorney of the defendant is entitled to tho same costs as in other civil sases.A witra ofaiiachmeni for not obeying an award, had been quash-3d by this court at the term of September 1827. The attorney for M’Dermott made oat bis bill of costs, and inserted therein the same charges as are allowed in the Supreme Court, in all civil cases, by statute regulating fees. To this bill of costs, the counsel for Butler objected, and Insisted that the defendant was not entitled ¿o any coste.The court directed she dtark io re tax tits bill, and to allow the following items sMotion for rule to quash writ $2.05 00 09Court and clerk’s fee on argument and rule $1,34 28Clerk reading writ and return 28Drawing costs and copy, taxing nnd filing 54 68